 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH W. CANDLER,                                  No. 2:19-CV-0867-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    A. ARYA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, filed this state negligence action in the

18   Sacramento County Superior Court. Defendant C. Kelso removed this case on May 14, 2019,

19   under 28 U.S.C. § 1442(a)(1), (3).

20                  The court is required to screen complaints brought by prisoners seeking relief

21   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

22   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

25                  Here, Plaintiff has stated a state law negligence claim against the Defendants.

26   Specifically, Plaintiff asserts Defendants were negligent in providing medical treatment and care

27   related to a hand injury Plaintiff sustained during an altercation with another prisoner. Plaintiff’s

28   state law negligence claim is sufficient to pass screening.
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that Defendants file a responsive

 2   pleading within 30 days from the date of this order.

 3

 4

 5   Dated: May 20, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
